Exhibit 10.1

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (this “Agreement”) is made and entered into as of
March 7, 2017 by and between James Ryan (“Executive”) and Analogic Corporation
(the “Company”).

WHEREAS, Executive is employed as a senior executive of the Company, and the
Company desires to retain the services of Executive; and

WHEREAS, the Company is entering into this Agreement in order to provide certain
compensation and benefits to Executive in the event Executive’s employment with
the Company is terminated under certain circumstances.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

Termination of Employment.

Death or Disability. Executive’s employment shall terminate automatically upon
Executive’s death or Disability (as defined below). If the Company determines in
good faith that the Disability of Executive has occurred during the Employment
Period, it may provide Executive with written notice in accordance with
Section 10.6 of this Agreement of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by Executive
(the “Disability Effective Date”). “Disability” shall, unless otherwise required
under applicable law, mean the inability of Executive to perform the essential
functions of Executive’s position(s) with the Company on a full-time basis as a
result of incapacity due to mental or physical illness, which inability exists
for 12 or more weeks during any rolling 12-month period.

By the Company. The Company may terminate Executive’s employment at any time,
with or without Cause; provided, however, that in the event the Company
terminates Executive’s employment without Cause, the Company shall provide at
least thirty (30) days’ prior written notice to Executive of such termination
(the “Company’s Notice Period”). During the Company’s Notice Period, Executive
shall remain an employee of the Company, receiving his then-applicable base
salary and benefits, through the Date of Termination (as defined below). For
purposes of this Agreement, “Cause” means (a) any intentionally dishonest,
illegal, or insubordinate conduct which is materially injurious to the Company
or any of its subsidiaries or which results in an improper substantial personal
benefit, (b) material breach by Executive of any provision of any employment,
nondisclosure, non-competition, or similar agreement or Company policy to which
Executive is a party or is bound, (c) Executive’s material nonperformance or
gross dereliction of duty, or (d) Executive’s conviction of or plea of guilty to
a felony or any crime involving moral turpitude.

By Executive. In the event Executive terminates his employment other than in
connection with his death or Disability, Executive shall provide at least thirty
(30) days’ prior written notice to the Company of such termination; provided,
however, that the Company may elect to terminate Executive’s employment at any
point during such period, and such termination shall not constitute a
termination by the Company (the applicable period, the “Executive’s Notice
Period”). During Executive’s Notice Period, Executive shall remain an employee
of the Company, and shall receive his then-applicable base salary and benefits,
through the Date of Termination.

Date of Termination. “Date of Termination” means: (i) if Executive’s employment
ends other than for death or Disability, Executive’s last day of employment with
the Company and, (ii) if Executive’s employment is terminated by reason of death
or Disability, the date of Executive’s death or the Disability Effective Date,
as the case may be.

 

1



--------------------------------------------------------------------------------

Obligations of the Company upon Termination.

Termination for Any Reason or No Reason. In the event of the termination of
Executive’s employment for any reason or for no reason, the Company will pay to
Executive (or to his estate) (i) the portion of his annualized base salary that
has accrued prior to such termination and has not yet been paid, (ii) an amount
equal to the value of his accrued unused vacation days, (iii) reimbursement for
expenses properly incurred by Executive on behalf of the Company prior to such
termination and properly documented in accordance with Company policy, and
(iv) to the extent not theretofore paid or provided, any other amounts or
benefits required to be paid or provided or which Executive is eligible to
receive under any plan or agreement of or with the Company through the Date of
Termination (all such amounts, collectively, the “Accrued Obligations”). The
Accrued Obligations will be paid as required by law but in any event promptly
after termination or as provided by any applicable plan or agreement.

Termination by the Company Other Than for Cause; Other Than by Reason of
Executive’s Death or Disability; and Other than in Connection with a Change in
Control Event. Subject to Executive’s execution of a separation and release of
claims agreement (“Release Agreement”) containing, among other things, a general
release of claims against the Company, its affiliates (including, without
limitation, any subsidiary, and together, the “Affiliated Entities”), and each
of its and their officers, directors, employees, agents and attorneys, and
Executive’s reaffirmation of his continuing obligations under the Proprietary
Information and Inventions Agreement that he previously signed in connection
with his employment by the Company, the Non-Competition and Non-Solicitation
Agreement (referenced below), and any other restrictive covenant agreements
between Executive and the Company, in a form provided by the Company at the time
of Executive’s departure that is the then-current standard form used by the
Company for departing executives, and such Release Agreement becoming
irrevocable within sixty (60) days following the Date of Termination (the
“Severance Conditions”), if Executive’s employment is terminated by the Company
other than (i) for Cause; or (ii) by reason of Executive’s death or Disability,
and other than in connection with a Change in Control Event (as defined below),
then in addition to the Accrued Obligations, the Company shall:

Beginning on the sixtieth (60th) day following the Date of Termination pay to
Executive a sum equal to twelve (12) months of base salary at Executive’s most
recent base salary rate, such payment to be made in approximately equal
installments according to the Company’s then-current payroll practices (except
as otherwise provided below in the case of amounts that are subject to a prior
deferral election).

Provide continued coverage under the Company’s group medical and dental plans
(the “Health Plans”), if and to the extent permitted by such plans and subject
to their terms, and also subject to Executive paying his normal proportion of
the cost thereof, for a period of twelve (12) months following the Date of
Termination, and if the Health Plans do not permit such continued coverage, and
if Executive should be eligible for and properly elect health care continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), pay that portion of Executive’s COBRA premium payments (and, if
applicable, for family coverage) for health coverage that is paid by the Company
to active and similarly-situated employees who receive the same type of
coverage, for a period of twelve (12) months following the Date of Termination,
unless the provision of the foregoing benefits will violate the
nondiscrimination requirements of applicable law, in which case the Company
payments will not apply. Any obligations under this Section 2.2.2 shall cease at
such earlier time as Executive becomes eligible for coverage under another
employer’s group medical plan, and Executive shall immediately inform the
Company in writing of such occurrence.

Pay to Executive a sum equal to his actual incentive award, if any, as
calculated according to the Company’s Annual Incentive Program for the fiscal
year in which Executive’s termination occurs, payable at such time, in such
amount (if any), and in the manner provided thereunder.

 

2



--------------------------------------------------------------------------------

Termination By the Company for Cause; By Reason of Executive’s Death or
Disability; Or By Executive Other than for Good Reason in Connection with a
Change in Control Event. If Executive’s employment is terminated by the Company
for Cause, or by reason of Executive’s death or Disability, or by Executive for
any reason other than for Good Reason (as defined below) in connection with a
Change in Control Event, this Agreement shall terminate without further
obligations to Executive or Executive’s legal representatives under this
Agreement, other than for payment of the Accrued Obligations.

Effect of Termination on Other Positions. If, on the Date of Termination,
Executive is a member of the Company’s Board of Directors (the “Board”) or the
board of directors of any Affiliated Entity, or holds any other office or
position with the Company or any Affiliated Entity, Executive shall, unless
otherwise requested by the Company, be deemed to have resigned from all such
offices and positions as of the Date of Termination. Executive agrees to execute
such documents and take such other actions as the Company may request to reflect
such resignation.

Change in Control.

If, within twenty four (24) months following a Change in Control Event (the “CIC
Period”), Executive’s employment is terminated by the Company without Cause and
not for death or Disability, or if Executive resigns his employment for Good
Reason, the Company shall, subject to the Severance Conditions, pay Executive,
or pay on Executive’s behalf, (i) the amounts set forth in Sections 2.1 and 2.2
above at the times provided therein and (ii) an amount equal to sixty percent
(60%) of Executive’s most recent annualized base salary, payable on the sixtieth
(60th) day following the Date of Termination.

Notice of Termination. Following a Change in Control Event, any termination by
the Company for Cause or by Executive for Good Reason pursuant to this Agreement
shall be communicated by a Notice of Termination (as defined below) to the other
party. A “Notice of Termination” means a written notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) if the date of termination is other than the date of
receipt of such notice, specifies the date of termination (which shall be not
more than 15 days after the giving of such notice). The failure by Executive or
the Company to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of Good Reason or Cause, as the case may be, shall
not waive any right of Executive or the Company or preclude Executive or the
Company from asserting such fact or circumstance in enforcing Executive’s or the
Company’s rights.

Change in Control Event. “Change in Control Event” means:

consummation of any merger or consolidation in which (i) the Company is a
constituent party or (ii) a subsidiary of the Company is a constituent party and
the Company issues shares of its capital stock pursuant to such merger or
consolidation (except, in the case of both clauses (i) and (ii) above, any such
merger or consolidation involving the Company or a subsidiary in which the
shares of capital stock of the Company outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or
exchanged for shares of capital stock that represent, immediately following such
merger or consolidation and in approximately the same relative proportions, at
least 51% by voting power of the capital stock of (x) the surviving or resulting
corporation or (y) if the surviving or resulting corporation is a wholly owned
subsidiary of another corporation immediately following such merger or
consolidation, of the parent corporation of such surviving or resulting
corporation);

the issuance, sale or transfer, in a single transaction or series of related
transactions, of capital stock representing at least 51% of the voting power of
the outstanding capital stock of the Company immediately following such
transaction;

the sale of all or substantially all of the assets of the Company; or

 

3



--------------------------------------------------------------------------------

a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
the Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board.

“Good Reason” means (i) the assignment to Executive of any responsibilities or
duties inconsistent in any respect with Executive’s Position and Duties (as
defined below), excluding any action that is remedied by the Company promptly
after receipt of written notice given by Executive; (ii) any failure by the
Company to provide any of the Ongoing Compensation (as defined below), excluding
any failure that is remedied by the Company promptly after receipt of written
notice given by Executive; (iii) the Company requiring Executive to be based at
any location other than those locations described in the Position and Duties; or
(iv) any purported termination by the Company of Executive’s employment other
than for Cause, death, or Disability.

“Position and Duties” means (i) a position (including, without limitation,
offices, titles, and reporting requirements), authority, duties, and
responsibilities that are at least commensurate in all material respects with
the most significant of, and the highest grade or level of, those that were held
or exercised by Executive or assigned to Executive at any time during the
120-day period immediately preceding the Change in Control Event, and
(ii) services that are performed at the location where Executive was employed
immediately preceding the effective date of the Change in Control Event or any
other location less than 35 miles from Peabody, Massachusetts.

“Ongoing Compensation” means, in connection with the CIC Period, (i) an
annualized base salary paid in accordance with the Company’s usual and customary
payroll practices, equal to the annualized base salary in effect immediately
prior to the Change in Control Event; (ii) eligibility for annual and long term
bonuses in connection with the Company’s then existing incentive plans;
(iii) eligibility (including for Executive’s family, as the case may be) to
participate in and receive benefits under, all incentive, savings, retirement
and welfare plans, practices, policies, and programs generally applicable to the
other similarly situated executives, but in no event shall such plans,
practices, policies, and programs provide Executive’s (or Executive’s family)
with incentive opportunities, savings opportunities, retirement benefits
opportunities or welfare benefits that are, in each case, less favorable, in the
aggregate, than the most favorable of the corresponding opportunities that were
provided by the Company for Executive under such plans, practices, policies, and
programs as were in effect at any time during the 120-day period immediately
preceding the Change in Control Event; (iv) prompt reimbursement for all
reasonable business expenses incurred by Executive in accordance with the
practices, policies and procedures of the Company; and (v) paid vacation in
accordance with the most favorable plans, practices, policies and programs of
the Company as were in effect for Executive at any time during the 120-day
period immediately preceding the Change in Control Event.

280G.

Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to Executive or for
Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and would, but for this Section 3.7 be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any similar tax imposed by state or local law or any

 

4



--------------------------------------------------------------------------------

interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (A) the Net Benefit (as defined below) to Executive of the Covered
Payments after payment of the Excise Tax to (B) the Net Benefit to Executive if
the Covered Payments are limited to the extent necessary to avoid being subject
to the Excise Tax. Only if the amount calculated under (A) above is less than
the amount under (B) above will the Covered Payments be reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” shall mean the
present value of the Covered Payments net of all federal, state, local, foreign
income, employment and excise taxes.

If there is a reduction pursuant to this Agreement, the Covered Payment
reduction contemplated by the preceding section 3.7.1 shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” and then reducing the “parachute payments” in order beginning with the
“parachute payment” with the highest Parachute Payment Ratio. For “parachute
payments” with the same Parachute Payment Ratio, such “parachute payments” shall
be reduced based on the time of payment of such “parachute payments,” with
amounts having later payment dates being reduced first. For “parachute payments”
with the same Parachute Payment Ratio and the same time of payment, such
“parachute payments” shall be reduced on a pro rata basis (but not below zero)
prior to reducing “parachute payments” with a lower Parachute Payment Ratio. The
term “Parachute Payment Ratio” shall mean a fraction the numerator of which is
the value of the applicable “parachute payment” that must be taken into account
by Executive for purposes of Section 4999(a) of the Code, and the denominator of
which is the actual amount to be received by Executive in respect of the
applicable “parachute payment”. For example, in the case of an equity grant that
is treated as contingent on the change in control because the time at which the
payment is made or the payment vests is accelerated, the denominator shall be
determined by reference to the fair market value of the equity at the
acceleration date, and not in accordance with the methodology for determining
the value of accelerated payments set forth in Treasury Regulation
Section 1.280G-1Q/A-24(b) or (c).

Any determination required under this Section 3.7, including whether any
payments or benefits are parachute payments, shall be made by the Company in its
sole discretion. Executive shall provide the Company with such information and
documents as the Company may reasonably request in order to make a determination
under this Section. The Company’s determination shall be final and binding on
Executive.

No Mitigation. In no event, except as set forth expressly in this or another
agreement signed by Executive, shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and, subject to the
aforesaid exception, such amounts shall not be reduced whether or not Executive
obtains other employment.

Restrictive Covenants. As a condition of the effectiveness of this Agreement,
Executive shall, contemporaneous with his execution of this Agreement, execute
and deliver to the Company the Non-Competition and Non-Solicitation Agreement
attached hereto as Exhibit A.

Payments Subject to Section 409A. Subject to the provisions in this Section 6,
any severance payments or benefits under this Agreement shall begin only upon
the date of Executive’s “separation from service” (determined as set forth
below) which occurs on or after the date of termination of employment. The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to Executive under this Agreement:

It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”). Neither Executive nor the Company shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

5



--------------------------------------------------------------------------------

If, as of the date of Executive’s “separation from service” from the Company,
Executive is not a “specified employee” (within the meaning of Section 409A),
then each installment of the severance payments and benefits shall be made on
the dates and terms set forth in this Agreement

If, as of the date of Executive’s “separation from service” from the Company,
Executive is a “specified employee” (within the meaning of Section 409A), then:

Each installment of the severance payments and benefits due under this Agreement
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid at the time and in the matter set forth in this Agreement; and

Each installment of the severance payments and benefits due under this Agreement
that is not described in paragraph 6.3.1 above and that would, absent this
subsection, be paid within the six-month period following Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of
Executive’s second taxable year following the taxable year in which the
separation from service occurs.

The determination of whether and when Executive’s separation from service from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this paragraph (d), “Company” shall include all persons with
whom the Company would be considered a single employer as determined under
Treasury Regulation Section 1.409A-(h)(3).

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to set off or liquidation or exchange for any other benefit.

The Company may withhold (or cause to be withheld) from any payments made under
this Agreement, all federal, state, city or other taxes as shall be required to
be withheld pursuant to any law or governmental regulation or ruling.

Return of Company Property. Upon termination of employment for any reason,
Executive shall promptly return to the Company any keys, credit cards, passes,
confidential documents or material, computer equipment, or other property
belonging to the Company, and Executive shall also return all writings, files,
records, correspondence, notebooks, notes and other documents and things
(including any copies thereof) containing confidential information or relating
to the business or proposed business of the Company or the Affiliated Entities
or

 

6



--------------------------------------------------------------------------------

containing any trade secrets relating to the Company or the Affiliated Entities.
For purposes of the preceding sentence, the term “trade secrets” shall have the
meaning ascribed to it under the Uniform Trade Secrets Act. Executive agrees to
represent in writing to the Company upon termination of employment that he has
complied with the foregoing provisions of this Section.

Assistance with Claims. Executive agrees that, consistent with Executive’s
business and personal affairs, during and after his employment by the Company he
will assist the Company and the Affiliated Entities in the defense of any
claims, or potential claims that may be made or are threatened to be made
against any of them in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), and will assist the Company
and the Affiliated Entities in the prosecution of any claims that may be made by
the Company or the Affiliated Entities in any Proceeding, to the extent that
such claims may relate to Executive’s employment or the period of Executive’s
employment by the Company. The Company agrees to reimburse Executive for all of
Executive’s reasonable out-of-pocket expenses associated with such assistance,
including travel expenses. Any amounts to be paid to Executive pursuant to this
Section 8 shall be paid by the Company no later than thirty (30) days of the
date on which Executive provides documentation to the Company that such expenses
were incurred.

Successors. This Agreement is personal to Executive and shall not be assignable
by Executive without the prior written consent of the Company. This Agreement
and any rights and benefits hereunder shall inure to the benefit of and be
enforceable by Executive’s legal representatives, heirs or legatees. This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be binding upon the Company and its successors and assigns, including any
corporation with which or into which the Company may be merged or which may
succeed to its assets or business.

Miscellaneous.

Entire Agreement/Modification/Choice of Law/Enforceability/Jury Waiver. Both
Executive and the Company acknowledge that this Agreement is the entire
agreement of the parties, and supersedes any prior or contemporaneous
discussions, understandings, or agreements, with respect to the subject matter
hereof. For the avoidance of doubt and without limiting the foregoing,
(a) Executive shall not be eligible to receive severance or similar
post-employment payments or benefits under any severance plan, program or policy
maintained by the Company, and (b) the employment offer letter dated as of
November 17, 2008, between Executive and the Company (the “Offer Letter”) shall
survive the execution and delivery of this Agreement and remain in full force
and effect in accordance with its original terms; provided, however, that the
provisions of the Offer Letter relating to severance and post-employment
payments and benefits shall be superseded hereby in their entirety and shall
hereafter cease to be of any force or effect. This Agreement may be amended only
in a written agreement duly executed by the parties hereto. This Agreement shall
be deemed to have been made in the Commonwealth of Massachusetts and shall be
governed by and construed in accordance with the laws of such Commonwealth,
without giving effect to conflict of law principles. Both parties agree that any
action, demand, claim or counterclaim relating to the terms and provisions of
this Agreement, or to its formation or breach, or to Executive’s employment or
the termination thereof, shall be commenced only in Massachusetts in a court of
competent jurisdiction, and further acknowledge that venue for such actions
shall lie exclusively in Massachusetts. Both parties hereby waive and renounce
in advance any right to a trial by jury in connection with such legal action.

Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

No Guarantee of any Tax Consequences. The Company makes no guarantee of any tax
consequences with respect to any payment hereunder including, without
limitation, under Section 409A of the Code.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

 

7



--------------------------------------------------------------------------------

Waiver of Breach. No waiver by any party hereto of a breach of any provision of
this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time.

Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):

to the Company:

Analogic Corporation

8 Centennial Drive

Peabody, MA 01960

Attention: President and CEO

with a copy to:

Analogic Corporation

8 Centennial Drive

Peabody, MA 01960

Attention: Vice President and General Counsel

or to Executive:

At the most recent address maintained

by the Company in its personnel records

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

Not Employment Contract. Executive acknowledges that this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue his employment for any period of time and does not change the at-will
nature of his employment.

Survivorship. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

Counterparts. This Agreement may be executed in separate facsimile or electronic
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

Representations. Executive hereby acknowledges that he understands this
Agreement and enters into this Agreement voluntarily.

 

8



--------------------------------------------------------------------------------

IN WITNESS THEREOF, Executive has hereunto set his hand, and the Company has
caused this Agreement to be executed in its name and on its behalf, all as of
the day and year first above written.

 

ANALOGIC CORPORATION       JAMES RYAN

/s/

     

/s/

Fred B. Parks

President and CEO

     

 

9



--------------------------------------------------------------------------------

Exhibit A

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Non-Competition and Non-Solicitation Agreement (the “Agreement”) is made
between Analogic Corporation (the “Company”), and James Ryan (“Executive”).

In consideration of this Severance Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Executive and the Company agree as follows:

1. Non-Competition and Non-Solicitation. While Executive is employed by the
Company and for a period of one year after the cessation of such employment for
any reason, Executive will not directly or indirectly:

(a) Engage or assist others in engaging in any business or enterprise (whether
as owner, partner, officer, director, employee, consultant, investor, lender or
otherwise, except as the holder of not more than 1% of the outstanding stock of
a publicly-held company) that (i) is competitive with the business of the
Company or any of its subsidiaries, including but not limited to any business or
enterprise that develops, manufactures, markets, licenses, sells or provides any
product or service that competes with any product or service developed,
manufactured, marketed, licensed, sold or provided, or planned to be developed,
manufactured, marketed, licensed, sold or provided, by the Company or any of its
subsidiaries while Executive was employed by the Company, and (ii) conducts
business in any territory in which the Company or any of its subsidiaries
conducts business, or plans to conduct business, at the time Executive ceases to
be employed by the Company; or

(b) Either alone or in association with others, solicit, divert or take away, or
attempt to divert or take away, the business or patronage of any of the clients,
customers, or business partners of the Company or any of its subsidiaries which
were contacted, solicited, or served by the Company or any of its subsidiaries
during the 12-month period prior to the cessation of Executive’s employment with
the Company; or

(c) Either alone or in association with others (i) solicit, induce or attempt to
induce, any employee or independent contractor of the Company or any of its
subsidiaries to terminate his or her employment or other engagement with the
Company or any of its subsidiaries, or (ii) hire, or recruit or attempt to hire,
or engage or attempt to engage as an independent contractor, any person who was
employed or otherwise engaged by the Company or any of its subsidiaries at any
time during the term of Executive’s employment with the Company; provided, that
this clause (ii) shall not apply to the recruitment or hiring or other
engagement of any individual whose employment or other engagement with the
Company or any of its subsidiaries has been terminated for a period of six
months or longer, or, in the case of an independent contractor, if engaging such
independent contractor would not interfere with such independent contractor’s
provision of services to the Company or any of its subsidiaries.

(d) Extension. If Executive violates the provisions of any of the preceding
paragraphs of this Section 1, Executive shall continue to be bound by the
restrictions set forth in such paragraph until a period of one year has expired
without any violation of such provisions.

2. Miscellaneous.

(a) Equitable Remedies. Executive acknowledges that the restrictions contained
in this Agreement are necessary for the protection of the business and goodwill
of the Company and its subsidiaries and are considered by Executive to be
reasonable for such purpose. Executive agrees that any breach or threatened
breach of this Agreement is likely to cause the Company and its subsidiaries
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, Executive agrees that the
Company, in addition to such

 

10



--------------------------------------------------------------------------------

other remedies which may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach without
posting a bond and the right to specific performance of the provisions of this
Agreement and Executive hereby waives the adequacy of a remedy at law as a
defense to such relief.

(b) Obligations to Third Parties. Executive acknowledges and represents that
this Agreement and Executive’s employment with the Company will not violate any
continuing obligation Executive has to any former employer or other third party.

(c) Disclosure of this Agreement. Executive hereby authorizes the Company to
notify others, including but not limited to customers of the Company and any of
its subsidiaries and any of Executive’s future employers or prospective business
associates, of the terms and existence of this Agreement and Executive’s
continuing obligations hereunder.

(d) Not Employment Contract. Executive acknowledges that this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue his employment for any period of time and does not change the at-will
nature of his employment.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of Executive are personal and shall not be assigned by him.
Executive expressly consents to be bound by the provisions of this Agreement for
the benefit of the Company or any subsidiary or affiliate thereof to whose
employ Executive may be transferred without the necessity that this Agreement be
re-signed at the time of such transfer.

(f) Interpretation. If any restriction set forth in Section 1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

(g) Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(h) Waivers. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and Executive each consents to the
jurisdiction of such a court. THE COMPANY AND EXECUTIVE EACH HEREBY IRREVOCABLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER LEGAL
PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS AGREEMENT.

 

11



--------------------------------------------------------------------------------

(j) Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, between Executive and the Company relating to the subject
matter of this Agreement. This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by
Executive and the Company. Executive agrees that any change or changes in his
duties, salary or compensation after the signing of this Agreement shall not
affect the validity or scope of this Agreement.

(k) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS
AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

    ANALOGIC CORPORATION Date: March 7, 2017     By:  

/s/

      Fred B. Parks       President and CEO Date: March7, 2017      

/s/

      James Ryan

 

12